      Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 1 of 20




                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

CONTINENTAL CASUALTY COMPANY
AND VALLEY FORGE INSURANCE
COMPANY,
                                                 CASE NO.:
             Plaintiffs,                         2:19-CV-00016-RWS

v.

WINDER LABORATORIES, LLC,
STEVEN PRESSMAN, AND
CONCORDIA PHARMACEUTICALS, S.A.R.L.

          Defendants.
____________________________________/

        PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
                 MOTION FOR REIMBURSEMENT

      Plaintiffs Continental Casualty Company (“CCC”) and Valley Forge

Insurance Company (“VFI”) (collectively, the “Insurers”) hereby submit this

Memorandum of Law in Support of their Motion for Reimbursement of defense

fees and costs incurred on behalf of Winder Laboratories, LLC and Steven

Pressman (collectively, “Winder”) in defense of the underlying lawsuit, Concordia

v. Winder, et al., Civ. Action 2:16-cv-4-RWS, N.D. Ga. (the “Underlying

Lawsuit”).
        Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 2 of 20




   I.      Introduction.

        The Insurers do not wish to bring this Motion, but have been forced to do so

by Winder’s refusal to even entertain settlement of the Insurer’s reimbursement

claims. Specifically, since this Court’s Orders granting the Insurers’ Motion for

Judgment on the Pleadings and denying Winder’s Motion for Reconsideration, the

Insurers have repeatedly reached out to counsel for Winder to resolve the

reimbursement issue with Winder through settlement.          However, Winder has

refused to engage in any settlement discussions or even mediation. (See Exhibit A,

E-Mails with Winder’s counsel).

        The Insurers are entitled to reimbursement of all of the defense costs that

have been incurred in the Underlying Lawsuit. When the Insurers agreed to defend

Winder in the Underlying Lawsuit subject to a reservation of rights, they timely

and explicitly reserved their right to recoup defense costs, and provided specific

and adequate notice of the possibility of reimbursement. Now that this Court has

found that the Insurers do not owe a duty to defend the Underlying Lawsuit, the

Insurers are entitled to reimbursement. See Ill. Union Ins. Co. v. NRI Constr., Inc.,

846 F. Supp. 2d 1366, 1374 (N.D. Ga. 2012).

        The Underlying Lawsuit has never triggered the duty to defend, or, at a

minimum, it has not done so since the Court’s March 15, 2017 Order on Winder’s


                                          2
         Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 3 of 20




Motion to Dismiss the First Amended Complaint (the “2017 Motion to Dismiss

Order”) or the Court’s September 28, 2018 Order on Winder’s Motion to Dismiss

the Third Amended Complaint in the Underlying Lawsuit (the “2018 Motion to

Dismiss Order”) (collectively, the “Motion to Dismiss Orders”). Winder has been

unjustly enriched by racking up enormous legal fees for a lawsuit that was never

covered. And now, Winder refuses to entertain settlement discussions in spite of

the Court’s instruction that it do so when granting the Insurers’ Motion for

Judgment on the Pleadings and denying Winder’s Motion for Reconsideration.

The Insurers, therefore, are left with no choice but to bring this Motion.

   II.      This Court’s Precedent Mandates Reimbursement.

         The Insurers’ claim for reimbursement is sanctioned by law. The Northern

District of Georgia has adopted the majority view nationwide that an insurer is

entitled to reimbursement when it assumes the defense of its insured under a

reservation of rights, and subsequently receives a judicial determination of no

coverage. Ill. Union Ins. Co., 846 F. Supp. 2d at 1377. To properly reserve the

right to reimbursement, the insurer must (1) timely and explicitly reserve its right

to recoup the costs; and (2) provide specific and adequate notice of the possibility

of reimbursement. Id. at 1377.




                                          3
       Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 4 of 20




       In Illinois Union, the insurer won a declaratory judgment that it did not owe

a duty to defend its insured in an underlying lawsuit, which the insurer was

defending under a reservation of rights. Id. at 1372. This Court held that the

insurer was entitled to reimbursement of the fees and costs that it had incurred

defending the action to date, as the insurer had provided specific and adequate

notice that it was reserving its rights to seek reimbursement. Id. at 1377. In

reaching this decision, the Court analyzed case law around the country, and

predicted that Georgia would adopt the majority rule that an insurer is entitled to

reimbursement of defense costs if it timely and explicitly reserves its right to

reimbursement and provides specific and adequate notice of the possibility of the

same, absent specific objection to the reservation by the insured. Id. The Court

reasoned that “right of reimbursement is justified under either an unjust enrichment

or implied in fact contract theory,” noting that “Georgia courts have held that by

not objecting to a timely and proper reservation of rights and allowing an insurer to

provide its defense, an insured is deemed to have consented to the letter's terms.”

Id.1


1
  Notably, the only case law distinguishing Illinois Union involve situations where
the insurers did not specifically reserve their rights to recoup defense costs. See,
e.g., Transportation Ins. Co. v. Freedom Electronics, Inc., 264 F. Supp. 2d 1214,
1221 (N.D. Ga. 2003); Evanston Ins. Co. v. Sandersville Railroad Co., 2017 WL
3166730, (M.D. Ga. July 25, 2017); Essex Ins. Co. v. Sega Ventures, LLC, 2015
                                         4
      Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 5 of 20




      This is consistent with the majority rule nationwide, where courts almost

uniformly recognize that an insurer is entitled to seek reimbursement of defense

costs that it did not owe if it properly reserved the right to do so. See, e.g., Sec.

Ins. Co. of Hartford v. Lumbermens Mut. Cas. Co., 826 A.2d 107, 125 (Conn.

2003) (“Where the insurer defends the insured against an action that includes

claims not even potentially covered by the insurance policy, a court will order

reimbursement for the cost of defending the uncovered claims in order to prevent

the insured from receiving a windfall.”); Colony Ins. Co. v. G & E Tires & Service,

Inc., 777 So. 2d 1034, 1038–39 (Fla. 1st DCA 2000) (reimbursement allowed where

the insurer had “timely and expressly reserved the right to seek reimbursement of

the costs”); United Nat. Ins. Co. v. SST Fitness Corp., 309 F.3d 914, 920 (6th Cir.

2002) (predicting Ohio would allow recoupment where there is no duty to defend if

the insurer “1) timely and explicitly reserve(s) its right to recoup the costs; and 2)

provide[s] specific and adequate notice of the possibility of reimbursement” and

insured fails to object); Cincinnati Ins. Co. v. Grand Pointe, LLC, 501 F. Supp. 2d

1145, 1168 (E.D. Tenn. 2007) (predicting Tennessee law would permit

reimbursement for defense costs if insurer reserves its right to recoupment and it is

later determined that insurer had no duty to defend); Resure, Inc. v. Chemical

WL 1505979, (N.D. Ga. Mar. 31, 2015). Such authority is inapplicable here,
where the Insurers expressly and timely reserved their right to reimbursement.
                                          5
      Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 6 of 20




Distributors, Inc., 927 F. Supp. 190 (M.D. La. 1996), aff'd, 114 F.3d 1184 (5th Cir.

1997) (insurer was entitled to reimbursement for all costs of defense where it

timely and specifically reserved the right to seek reimbursement and insured did

not object to the reservation).

   III.   The Insurers reserved their right to seek reimbursement from the
          outset, and repeated that reservation on multiple occasions.

      The Insurers properly reserved their rights to recoup defense fees and costs,

consistent with Illinois Union. Specifically, the Insurers issued reservation of

rights letters to Winder on February 19, 2016, April 17, 2017, December 13, 2017,

and July 31, 2018, which expressly reserved the right to seek reimbursement of

defense fees and costs incurred on behalf of Winder in the Underlying Lawsuit.

(Doc 1-8, Ex. H to Compl., Insurers’ reservation of rights ltrs.). Winder never

objected to any of these reservations, and accepted the defense provided under the

reservations of rights. (See Exhibit B, Signed acknowledgement by Winder of

defense under a reservation of rights).

      Specifically, in its February 19, 2016, reservation of rights letter in

connection with the original Complaint, VFI stated: “VFI specifically reserves its

right to seek reimbursement of defense costs incurred on your or Winder’s behalf

for all claims which are not potentially covered by the VFI Policy.” (Doc 1-8 at 3).



                                          6
      Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 7 of 20




In its April 17, 2017, reservation of rights letter in connection with the First

Amended Complaint, VFI incorporated this reservation from its February 19, 2016

reservation of rights letter.   (Doc 1-8 at 17–18).     In its December 13, 2017

reservation of rights letter in connection with the Second Amended Complaint,

VFI continued to incorporate its prior reservation of rights letters by reference and

again expressly stated that the Insures “reserve their rights to disclaim coverage

and seek reimbursement of legal fees and costs.” (Doc 1-8 at 22). Thereafter, in

its July 31, 2018, reservation of rights letter in connection with the Third Amended

Complaint, VFI stated, in pertinent part, as follows:

             As set forth in the February 19, 2016, April 17, 2017 and
             December 13, 2017 reservation of rights letters, which
             are incorporated herein by reference as though set forth
             in full, the CNA Insurers reserve their rights to disclaim
             coverage and seek reimbursement of legal fees and costs.

(Doc 1-8 at 27). VFI also expressly advised Winder in a letter dated July 2, 2018,

that it had no duty to fund or pay for Winder’s legal fees and other expenses

allegedly incurred by Winder to prosecute Winder’s affirmative counterclaims

against Concordia in the Underlying Lawsuit. (See Exhibit C, July 2, 2018 Ltr.

from VFI to Winder).

      Winder accepted the defense of the Underlying Lawsuit offered in the

reservation of rights letters, and did not object to the Insurers’ reservation of the


                                          7
      Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 8 of 20




right to seek reimbursement of defense fees and costs that the Insurers incurred on

behalf of Winder in the Underlying Lawsuit. (See Ex. B). Instead, as detailed

below, Winder incurred extravagant costs in the Underlying Lawsuit, only some of

which related to its defense, and all of which it billed to the Insurers.

   IV.    The Insurers never had any duty to defend Winder in the Underlying
          Lawsuit.
      The Underlying Lawsuit has never triggered the Insurers’ duty to defend.

Instead, from the beginning, the Underlying Lawsuit has been about the failure of

Winder’s products to conform to the statements of quality. Indeed, Winder has

even acknowledged as much.            In its Motion for Reconsideration, Winder

confirmed that “the allegations supporting Concordia’s contributory false-

advertising claim in the underlying case have not changed since Concordia first

filed the case in 2016.” (Doc. 57, Winder’s Mot. Reconsideration at 12). As this

Court held in its June 27, 2020, Order on the Motion for Judgment on the

Pleadings (Doc. 54) (the “Order”), such allegations are expressly excluded from

coverage under the Failure to Conform Exclusion in the policies that the Insurers

issued to Winder (the “Policies”).

      In its Order, the Court particularly analyzed the Fourth Amended Complaint

(“FAC”), which it noted is functionally identical to the Third Amended Complaint

(“TAC”), in finding that the Insurers do not have a duty to defend the Underlying

                                           8
      Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 9 of 20




Lawsuit. (See Doc. 54 at 3 n.1 (“[T]he now operative complaint is the FAC, which

is materially similar to the TAC.”)). Iterations of the underlying Complaints prior

to the TAC were not briefed at the parties’ Motion for Judgment on the Pleadings,

and the Court did not rule on the Insurers’ duty to defend those iterations of the

Complaint in the Order. But this Court did note that “prior claims, which have now

been dismissed in the underlying suit, appear to have brought earlier complaints

within coverage.” (Doc. 54 at 9–10).

      A closer examination of the pleadings, however, demonstrates that none of

the earlier complaints were covered by the Policies.         The Court’s comment

regarding previously dismissed claims appears to relate to allegations in the

Underlying Lawsuit that Winder copied Concordia’s labels for Donnatal. (Doc. 54

at 7 (citing to FAC, Case No. 2:16-cv-4, Doc. 300 ¶ 84)). In the Order, this Court

noted that this allegation “may” constitute use of another’s “advertising idea”, but

declined to analyze the issue because that allegation was only part of a claim for

False Advertising that had been dismissed. (Doc. 54 at 6–7).

      Winder’s labeling inserts have never been a trigger for coverage under the

Policies though. In Georgia, “an ‘advertising idea’ is any idea or concept related to

the promotion of a product to the public.” Transportation Ins. Co. v. Freedom

Elecs., Inc., 264 F. Supp. 2d 1214, 1218 (N.D. Ga. 2003). Where a product merely


                                         9
      Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 10 of 20




offers an “explanation,” without attempting to “differentiate or promote,” it does

not use an “advertising idea.” Trailer Bridge, Inc. v. Illinois Nat. Ins. Co., 657 F.3d

1135, 1143 (11th Cir. 2011). None of the iterations of the Complaint even suggest

that something about the appearance of the labels themselves, divorced from their

content, was wrongfully taken by Winder.

      Instead, every iteration of the Complaint alleges that Winder copied the list

of ingredients and warnings on Concordia’s labels, and that this duplicate content

caused Drug Databases to assume that Winder’s drug was linked to Concordia’s as

a generic equivalent. (Doc. 54 at 3, 8; Doc. 65 at 9–11). A list of ingredients and

warnings is only a list of (supposed) facts, not an “idea or concept related to the

promotion of a product to the public.” E.S.Y., Inc. v. Scottsdale Ins. Co., 139 F.

Supp. 3d 1341, 1354 (S.D. Fla. 2015) (“A company’s merely informational notice

to the public is not an ‘advertisement.’”); Trailer Bridge, 657 F.3d at 1143 (finding

a news article containing quotations from an interview with the insured’s CEO was

not an advertisement because its purpose was simply informational). Therefore,

the allegation that Winder copied these lists of ingredients and warnings simply

does not allege “the use of another’s advertising idea in your advertisement.”

      Further, even if the allegations regarding the labels did allege “use of

another’s advertising idea,” those allegations would still fall squarely within the


                                          10
        Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 11 of 20




Failure to Conform Exclusion.       As set out above, the Complaints allege that

Winder’s use of the labels was wrong because it created the false impression that

Winder’s product was the generic equivalent of Concordia’s. (Doc. 54 at 3, 8;

Doc. 65 at 9–11). As with the other allegations in the various iterations of the

Complaint, this falls squarely within the Failure to Conform Exclusion.

   V.      In the Alternative, the Insurers have not had a duty to defend
           Winder in the Underlying Lawsuit since the 2017 Motion to Dismiss
           Order or the 2018 Motion to Dismiss Order.

        While it is the Insurers’ position that they have never owed a duty to defend

the Underlying Lawsuit and that they are entitled to all defense costs, the Insurers

note that, at a minimum, they are entitled to reimbursement of all defense costs that

they have paid since the 2017 Motion to Dismiss Order, or, at the very latest, the

2018 Motion to Dismiss Order.         (See Exhibit D, March 15, 2017 Motion to

Dismiss Order in Underlying Lawsuit; Doc. 1-7, Ex. G to Compl., September 28,

2018 Motion to Dismiss Order in Underlying Lawsuit). Indeed, as noted in this

Court’s Order, any possible trigger in earlier versions of the Complaint relates to

allegations that were dismissed, which would necessarily have been in one of the

Motion to Dismiss Orders. (Doc. 54 at 9-10).

        The majority of the allegations against Winder that were dismissed in the

Underlying Lawsuit were dismissed in the 2017 Motion to Dismiss Order. This


                                          11
      Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 12 of 20




order dismissed claims for false advertising under the Lanham Act, unfair

competition under the Lanham Act, common law unfair competition, violations of

the Georgia Uniform Unfair Trade and Deceptive Practices Act, and tortious

interference with contract or business relationships. (See Ex. D). Many of these

claims specifically involved the labeling allegations discussed above. (See, e.g., id.

at 8, 20, and 25). Therefore, even if the labelling allegations were a trigger for

coverage—and, as set out above, they are not—the Insurers have had no duty to

defend since at least the date of the 2017 Motion to Dismiss Order.

      The 2018 Motion to Dismiss Order is the only other order that dismissed

claims against Winder in the Underlying Lawsuit. While that order was less

extensive than the 2017 Motion to Dismiss Order, it dismissed claims for unfair

competition under the Lanham Act and common law unjust enrichment. (Doc. 1-

7). Since the date of the 2018 Motion to Dismiss Order, there have been no

substantive changes to the underlying allegations.2

      Therefore, even if this Court declines to extend its Order to apply to all

iterations of the Complaint, the Order clearly applies to at least all iterations of the

underlying complaints after the Motion to Dismiss Orders. At a bare minimum,


2
 While the underlying claimants filed a Fourth Amended Complaint, this Court
has correctly noted that this complaint “is materially similar to the TAC.” (Doc. 54
at 3 n.1).
                                          12
      Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 13 of 20




therefore, the Insurers are entitled to reimbursement for fees and costs incurred

since March 15, 2017, or, at the latest, September 28, 2018.

      VI.    Winder Has Been Unjustly Enriched by Having the Insurers Pay
             Millions of Dollars in Fees That They Do Not Owe.

      Reimbursement is the only way to avoid manifest injustice in this matter.

Without a reimbursement award, Winder will have been unjustly enriched for

millions of dollars of defense costs that it was not entitled to, and will be further

rewarded for its refusal to even discuss settlement of the Insurers’ reimbursement

claim. At the same time, the Insurers will be penalized millions of dollars for

defending under a reservation of rights while pursuing a declaratory judgment

action, as Georgia law encourages insurers to do, rather than denying the duty to

defend outright.

      Winder has incurred extravagant costs at the Insurers’ expense in the

Underlying Lawsuit. To date, the Insurers have incurred $2,701,734.64 in fees and

costs on behalf of Winder in defense of the Underlying Lawsuit. (See Exhibit E,

Affidavit of Harbinder Johal of VFI at ¶ 10; see also Exhibit F, Summary Charts of

Fees and Costs Incurred by VFI). If the Court were not to award reimbursement,

Winder would receive a windfall and be unjustly enriched by retaining these

millions of dollars in benefits to which it was not entitled.



                                          13
      Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 14 of 20




      Further, a denial of reimbursement would reward Winder for its refusal to

settle this matter, even after this Court urged it to do so. As set out above, the

Insurers’ have repeatedly tried to discuss settlement of this issue and have

proposed mediation with Winder. (See Ex. A). However, Winder refused to

engage in any such settlement discussions, insisting that it would not pay any

amount of reimbursement. (Id.) Without a reimbursement award, Winder will be

rewarded for this refusal to settle.

      Finally, if the Insurers are unable to recoup the millions of dollars in fees

that they paid for a lawsuit that was never covered, this penalizes the Insurers for

following the recommended course of action of defending under a reservation of

rights and filing a declaratory judgment action, instead of just denying coverage

outright. Georgia courts have instructed that an insurer who is uncertain as to how

to handle a claim under a policy should defend its insured under a reservation of

rights and then seek a declaratory judgment. Richmond v. Georgia Farm Bureau

Mut. Ins. Co., 140 Ga. App. 215, 231 S.E.2d 245, 247 (1976) (“A proper and safe

course of action for an insurer in this position is to enter upon a defense under a

reservation of rights and then to proceed to seek a declaratory judgment in its

favor.”). This public policy requires that insurers who follow this course are not

penalized for it. Moore v. State Farm Mut. Auto. Ins. Co., 196 Ga. App. 755, 757,


                                        14
     Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 15 of 20




397 S.E.2d 127, 129 (1990) (noting that the declaratory judgment procedure under

Richmond evinces a public policy to avoid “penalizing” insurers and insureds).

      Because VFI paid the fees and costs on behalf of Winder, they are

presumptively deemed reasonable. See, e.g., Cincinatti Ins. Co. v. Grande Pointe,

LLC, 501 F. Supp. 2d 1145, 1172 (E.D. Tenn. 2007); Am. Serv. Ins. Co. v. China

Ocean Shipping Co. (Americas) Inc., 402 Ill.App.3d 513, 932 N.E.2d 8 (1st Dist.

2010). VFI is additionally entitled to prejudgment interest per annum starting from

when each invoice was paid. See, e.g., Allstate Ins. Co. v. Palterovich, 653 F.

Supp. 2d 1306, 1330 (S.D. Fla. 2009) (“Plaintiffs are due prejudgment interest for

each payment they made to Defendants beginning on the date of each loss, or in

other words, on the date that each payment occurred.”); Caterpillar, Inc. v. Century

Indem. Co., 2011 WL 488935, *12 (Ill. Ct. App. 3rd Dist. February 1, 2011).

      Georgia law provides that a party recovering money damages is entitled to

prejudgment interest if the amount recovered is liquidated. S.E.C. v. Price, 108 F.

Supp. 3d 1342, 1348 (N.D. Ga. 2010) (“Where a contract does not specify an

interest rate, ‘pre-judgment interest accrues from the date of demand at a rate of 7

percent per annum.’”). A debt is liquidated when it is certain how much is due and

when it is due. Id. And prejudgment interest is awarded as a matter of law. See

Holloway v. State Farm Fire & Cas. Co., 245 Ga. App. 319, 322 (2000) (“An


                                        15
     Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 16 of 20




award of prejudgment interest for liquidated damages is mandatory rather than

discretionary and is awarded as a matter of law.”). “Under Georgia law, if a sum is

liquidated, pre-judgment interest accrues from the date of demand at a rate of 7

percent per annum.” Id.; see also Great Am. Ins. Co. v. Int’l Inc. Co., 753 F. Supp.

357, 364 (M.D. Ga. 1990); O.C.G.A. § 7–4–2 (2020).

      Based on the Insurers’ calculations, VFI has incurred a total of $480,919.56

in prejudgment interest to date at a rate of 7% per annum. (See Exs. E and F).

Exhibit F provides a summary of the prejudgment interest incurred by VFI from

each of the underlying complaints and the March 15, 2017 and September 28, 2018

Motion to Dismiss Orders in the Underlying Lawsuit.            (Id.)   The Insurers

respectfully request an award of prejudgment interest at a rate of 7 percent per

annum.

      VII. Conclusion

      The Insurers are entitled to reimbursement. The Insurers never owed a duty

to defend the Underlying Lawsuit—or, at a minimum, have not owed such a duty

since the Motion to Dismiss Orders—and properly reserved their rights to recoup

the substantial defense costs that they have paid. Without such an award of

reimbursement, Winder will receive a massive windfall of fees to which it was




                                        16
     Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 17 of 20




never entitled, and will further be rewarded for its refusal to resolve this issue

through settlement.


This 23rd day of November, 2020.

                                     Respectfully submitted,

                                       /s/ Maxwell R. Jones
                                       Maxwell R. Jones
                                       Georgia Bar No. 451289
                                       Dentons US LLP
                                       303 Peachtree St NE, Suite 5300
                                       Atlanta, Georgia 30308
                                       max.jones@dentons.com
                                       T: (404)-527-4000

                                       Kathryn M. Guinn
                                       GA Bar No. 160785
                                       Dentons US LLP
                                       1400 Wewatta Street, Suite 700
                                       Denver, CO 80202
                                       katy.guinn@Dentons.com
                                       T: (303) 634-4000

                                       Pro Hac Vice:
                                       Julie K. Linhart
                                       Florida Bar No. 0571601
                                       CNA Coverage Litigation Group
                                       4631 Woodland Corporate Blvd.
                                       Suite 315
                                       Tampa, Florida 33614
                                       Telephone: (813) 880-5165
                                       Direct Line: (813) 880-5168
                                       Facsimile: (312) 260-6859
                                       Primary Email:
                                       Julie.Linhart@cna.com;
                                                               -
                                       17
Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 18 of 20




                               Secondary Email:
                               donna.matesa@cna.com;




                                                     -
                               colliauLawOfficesTampa@cna.com

                               Attorneys for Valley Forge
                               Insurance Company and
                               Continental Casualty Company




                               18
     Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 19 of 20




     CERTIFICATE OF TYPE LIMITATIONS AND COMPLIANCE

     I HEREBY CERTIFY that the foregoing was prepared using 14-point Times

New Roman font and prepared in compliance with ND Ga L.R. 7.1.


                                           /s/ Maxwell R. Jones
                                          Maxwell R. Jones




                                     19
     Case 2:19-cv-00016-RWS Document 74-8 Filed 11/23/20 Page 20 of 20




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing has been filed with the

Clerk of the Court using the CM/ECF System, which will send notice of electronic

filing to all counsel of record on this 23rd day of November, 2020.


                                              /s/ Maxwell R. Jones
                                             Maxwell R. Jones




                                        20
